Citation Nr: 0907331	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
arthritis of the bilateral knees, and if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss, and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to June 
1963, and from June 1963 to March 1986.  He was awarded a 
Combat Infantryman Badge (CIB) and Bronze Star Medal with 
"V" device (indicating Valor).  
  
This appeal comes before the Board of Veterans' Appeals 
(Board) from February 1987 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO), which inter alia denied entitlement to 
service connection for the Veteran's claimed asthma, 
bilateral hearing loss, residuals back injury and low back 
pain, and degenerative arthritis of the bilateral knees, and 
determined that new and material evidence had not been 
received to reopen service connection claims for asthma, 
bilateral hearing loss, residuals back injury and low back 
pain, and degenerative arthritis of the bilateral knees, 
conditions.  The Veteran disagreed with such decisions.

In a November 2008 rating decision, the RO granted the 
Veteran's service connection claim for lumbar spine 
degenerative disc disease, assigning an evaluation of 10 
percent disabling, and right ear hearing loss, assigning a 
noncompensable evaluation, each effective November 7, 2003.  
Because the Veteran was awarded a complete grant of the 
benefit sought with respect to those matters, the issues of 
service connection for lumbar spine degenerative disc disease 
and right ear hearing loss are not currently on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  However, the remaining 
issue on appeal regarding left ear hearing loss is thus 
captioned above.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issue of whether new and material 
evidence has been received to reopen claims for service 
connection for degenerative arthritis of the bilateral knees 
and left ear hearing loss, the notice letter sent to the 
Veteran in January 2004 did not comply with the requirements 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter 
did not specify the basis for the prior denial in February 
1987, nor did it describe the specific evidence necessary to 
substantiate the Veteran's claims.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Consequently, the Board finds that it has 
no alternative but to remand these claims so that the Veteran 
may be furnished with corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The Veteran also seeks service connection for asthma.  Review 
of the record reflects that additional development is 
necessary prior to analyzing the claim on the merits.

Review of the record indicates that the Veteran originally 
filed a claim of service connection for asthma in March 1986.  
In a February 1987 rating decision, the RO indicated that 
service connection for asthma was an issue, but failed to 
make a determination as to whether a claimed asthma 
disability was service connected.  The Veteran filed another 
claim of service connection for asthma in November 2003.  In 
a May 2004 rating decision, the RO denied the service 
connection claim for asthma because the Veteran's service 
treatment records (STRs) "failed to show that [the Veteran] 
suffered from asthma while in military service," and there 
is no current diagnosis of asthma.  The RO also noted that a 
February 1987 rating decision denied a service connection 
claim for upper respiratory infection, chest cold, because 
the condition was not chronic and continuous.  In a May 2005 
Statement of the Case and a November 2008 Supplemental 
Statement of the Case, the RO denied to reopen the Veteran's 
service connection claim for asthma based on the lack of new 
and material evidence to reopen the claim.        

The evidence of record reveals that the Veteran complained of 
and sought treatment for asthma in service in 1978 and 1979.  
He was diagnosed with acute asthma.  See April 1978 
Chronological Record of Medical Care; May 1978 Chronological 
Record of Medical Care; February 1979 Progress Notes; 
February 1979 Respiratory Consultation Report.  In February 
1979, the Veteran was determined to have "no difficulty with 
asthma."  See February Chronological Record of Medical Care, 
Reynolds Army Hospital Family Practice Clinic, Fort Sill, 
Oklahoma.  In September 1979, the Veteran complained of 
respiratory difficulty.  No assessment was rendered at that 
time.  See September 1979 Chronological Record of Medical 
Care.    

As a result of the Veteran's complaint of persistent symptoms 
of asthma and the in-service findings noted above, the Board 
finds that the Veteran should be afforded a VA examination to 
determine whether he has asthma, and if so, whether his 
asthma is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that: (1) 
notifies the Veteran of the evidence 
and information necessary to reopen 
service connection claims for 
degenerative arthritis of the bilateral 
knees and left ear hearing loss; (2) 
notifies the Veteran what elements are 
required to establish service 
connection that were found insufficient 
in the previous denial; and (3) 
notifies the Veteran of what specific 
evidence would be required to 
substantiate the elements needed to 
grant the appellant's service 
connection claims (i.e., evidence of 
current degenerative arthritis of the 
bilateral knees and left ear hearing 
loss related to service).  The 
notification letter should also provide 
the current definition of "new" and 
"material" evidence, and advise the 
appellant of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claims.

2.  The AMC/RO should request that the 
Veteran identify any VA and non-VA 
medical care providers that have treated 
him for asthma.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

3.  After completion of the above-
requested development, the Veteran should 
be afforded an appropriate VA examination 
for the purpose of determining the nature 
and etiology of any asthma.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has asthma, and if so, 
that it is related to active service.

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the claims on appeal, taking 
into account any newly obtained evidence.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


